Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on October 27, 2021, have been carefully considered.  Claims 2-9, 13, 21, and 22 have been canceled, and new claim 34 has been added.
Claims 1, 10-12, 14-20, and 23-34 are presently pending in this application.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ amendments and persuasive traversing arguments:
	a. The objection to claim 19 for the informality therein;
	b. The 35 U.S.C. 112(d)/pre-AIA  35 U.S.C. 112, 4th paragraph, rejection of claims 2, 3, 7-16, and 19-23;
	c. The 35 U.S.C. 103 rejection of claims 1, 2, 4-16 and 19-23 as being unpatentable over Zhang (CN 10 2383069;
	d. The 35 U.S.C. 103 rejection of claims 1-16, 19-24, 26, 28-30, and 33 as being unpatentable over Inoue et al. (U. S. Patent No. 5,876,519);
claims 1-23 as being unpatentable over Zhu et al. (WO 2018/000795, with U. S. Patent Publication No. 2019/0308891 relied upon as its English language equivalent); and
	f. The 35 U.S.C. 103 rejection of claims 1-29, 31, and 32 as being unpatentable over Pang et al. (CN 10 1805876).

Allowable Subject Matter
Claims 1, 10-12, 14-20, and 23-34 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As convincingly argued by Applicants, and as now recited in Applicants’ claims, neither of the cited references teach or suggest the presence of a surface layer having a porous structure with porous channels that are sized to permit a persulfate or peroxymonosulfate to pass through said porous structure to reach an amorphous interlayer where a catalytic reaction takes place to form more of the porous structure from a transformed portion of the interlayer.  Additionally, the cited references of record do not teach or suggest the feature that the portion transformed is transformed from an amorphous phase to a nanocrystalline phase.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        January 5, 2022